DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 July 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 27 July 2022 have been fully considered but they are not persuasive.
Rejections under 35 USC 112(a): written description
Claim 1 lacks written description for reciting “a computer configured to control the focused ion beam irradiation optical system to …destroy the sample piece…if the computer determines that failing to extract an edge of one of the plurality of columnar portions of the sample piece holder in image data including the columnar portions…the fail to extract an edge of one of the columnar portions in the image data is due to a defect in one columnar portion that occurred after registration of the columnar portions”
Specifically, paragraph [0175] teaches that after registration a shape determination of the columnar shape 34 is performed to check whether the columnar portion is normal or defective.  If normal, proceed with processing steps.  If defective  move to the next columnar portion.
Paragraph [0178] is directed to a situation where “the computer cannot determine whether the shape of the columnar portion 34 is normal or abnormal”.  In this paragraph, an error signal is generated, subsequent processing is interrupted and the sample piece is removed as discussed in paragraph [0217] + and in the flowchart of figure 27 (i.e. sample piece destruction)
That is, the specification does not teach the failure to extract an edge of one of the columnar portions in the image data is “due to a defect in said one columnar portion”.  Instead, if there is a defect in one columnar portion, the specification teaches to move to the next columnar portion.  The failure to extract an edge is due to some abnormality in the image recognition (see paragraphs 0010-0011).  In short, the specification teaches:
1) if the columnar shape is normal, proceed with processing steps ([0175])
2)  if the  columnar shape is defective, skip to the next columnar portion ([0175])
3) if it cannot be determined whether the columnar is normal or abnormal, interrupt the processing steps and generate an error signal to remove the sample piece ([0178]).
As seen above, the specification clearly teaches that in the case of a defective columnar portion, the sample is not destroyed.  The sample is only destroyed if it cannot be determined whether or not the columnar portion is normal or abnormal ([0178]).
Therefore, the claims fail to meet the written description requirement as required under 35 USC § 112(a).

Rejections under 35 USC § 112(b)
By amendment, the indefinite rejections are overcome.

Rejections under 35 USC § 103: Uemoto
The remarks take the position that Uemoto does not disclose checking whether a previously registered pillar is accidently deformed or damaged due to accidental contact or the like after the image pillar is registered.  This has not been found persuasive.  Uemoto teaches in paragraph [0080]:
 “In this template preparation process, first, the computer 21 performs position registration processing of the sample piece holder P installed on the holder-fixing bed 12a of the stage 12 by the operator (Step S02)”.  
The registration process is detailed in paragraph [0081] as including “the computer 21 stores (registration-processes) the extracted position coordinate of each columnar portion 34 as an attachment position of the sample piece Q”
That is, Uemoto teaches the computer registers the columnar portions to which respective sample pieces are to be attached in the template preparation process.  
Paragraph [0134] teaches “template matching…using the template for each columnar portion (pillar) 34 which is prepared in the template preparation process of the pillar in advance”
That is, Uemoto teaches the template-matching occurs after the template preparation process which includes registering the columnar portions.  In other words, the template matching occurs after registration.  The template-matching process is discussed in paragraph [0137] requiring the contingency that “when the computer 21 cannot extract the edge (outline) from the predetermined region (a region including at least the columnar portion (pillar) 34) of the image data in the template-matching, the computer 21 acquires the image data again”.  That is, the template matching process is a process of “checking” a previously registered pillar.  Specifically, since the registration is during the template preparation process and the template preparation process occurs in advance to the template matching process, the template matching process (i.e. the failure to extract an edge of one of the columnar portions) occurs after registration.
Uemoto does not explain why the computer cannot extract the edge of the pillar (i.e. failure to extract).  However, it is obvious that it is from some defect to the columnar portion occurring after registration as discussed in the formal rejection herein below.  Moreover, it is noted the instant specification is silent as to why the computer cannot determine whether the shape of the columnar portion is normal or abnormal, only that it is due to some abnormality occurring in processing such as image recognition of the columnar portion 34 ([0178]).

Rejections under 35 USC § 103: Asahata et al.
The remarks do not address, this rejection, however even as amended Ashata et al. makes obvious the claimed invention as discussed herein below.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “second limited field of view 44” in figures 32-34 see paragraphs [00227]-[00228] and [00230].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 lacks written description for reciting “a computer configured to control the focused ion beam irradiation optical system to …destroy the sample piece…if the computer determines that failing to extract an edge of one of the plurality of columnar portions of the sample piece holder in image data including the columnar portions…the fail to extract an edge of one of the columnar portions in the image data is due to a defect in one columnar portion that occurred after registration of the columnar portions”
Specifically, paragraph [0175] teaches that after registration a shape determination of the columnar shape 34 is performed to check whether the columnar portion is normal or defective.  If normal, proceed with processing steps.  If defective  move to the next columnar portion.
Paragraph [0178] is directed to a situation where “the computer cannot determine whether the shape of the columnar portion 34 is normal or abnormal”.  In this paragraph, an error signal is generated, subsequent processing is interrupted and the sample piece is removed as discussed in paragraph [0217] + and in the flowchart of figure 27 (i.e. sample piece destruction)
That is, the specification does not teach the failure to extract an edge of one of the columnar portions in the image data is “due to a defect in said one columnar portion”.  Instead, if there is a defect in one columnar portion, the specification teaches to move to the next columnar portion.  The failure to extract an edge is due to some abnormality in the image recognition (see paragraphs 0010-0011).  In short, the specification teaches:
1) if the columnar shape is normal, the specification suggests proceeding with processing steps ([0175])
2)  If the  columnar shape is defective, skip to the next columnar portion ([0175])
3) if it cannot be determined whether the columnar is normal or abnormal, interrupt the processing steps and generate an error signal to remove the sample piece ([0178]).
As seen above, the specification clearly teaches that in the case of a defective columnar portion, the sample is not destroyed.  The sample is only destroyed if it cannot be determined whether or not the columnar portion is normal or abnormal ([0178]).
Therefore, the claims fail to meet the written description requirement as required under 35 USC § 112(a).

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Uemoto et al.  (WO2016/002719) (the national stage application published as US pgPub 2017/0122852 is used as the English translation) alone or alternatively in view of Asahata et al. (JP2016050853) (submitted with the office action of 01/12/2021).
Alternatively, Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Asahata et al.
Regarding claim 1, Uemoto et al. teach a charged particle beam apparatus (fig. 1) for automatically preparing a sample piece from a sample (title, sample piece Q), the charged particle beam apparatus comprising: 
a focused ion beam irradiation optical system (14) configured to radiate a focused ion beam (FIB, see figure 1); 
a sample stage (12) configured to move with the sample placed thereon (via 13); 
a sample piece transferring device (manipulator needle 18 and drive 19) configured to hold and transport the sample piece separated and extracted from the sample ([0057]), and including a needle (18) configured to hold and transport the sample piece (Q) separated and extracted from the sample (see figure 14), and a needle driving mechanism (19) configured to drive the needle ([0057]); 
a holder fixing base (12a) configured to hold a sample piece holder to which the sample piece is to be transferred ([0062]), the sample piece holder comprising a plurality of columnar portions (34 see paragraph [0062]); and 
a computer configured to control the focused ion beam irradiation optical system to interrupt a subsequent processing with respect to the needle if the computer determines that failing to extract an edge of one of the plurality of columnar portions of the sample piece holder in image data including the columnar portions ([0137] teaches when the computer cannot extract the edge from the columnar portion 34 of the image data in the template matching, the computer acquires the image data again.  Thus, the FIB irradiation optical system is interrupted to the subsequent processing with respect to the needle in paragraphs [0139] note the sample piece q connected to needle 18  connects with the holder via FIB processing), which obstructs transferring the sample piece held by the sample piece transferring device to the sample piece holder (since the edge is not extracted before imaging again, the transfer of the sample piece described in [0139] is obstructed until the edge can be extracted), occurs after the sample piece transferring device holds the sample piece ([0137] is part of the template matching process (see paragraphs[0133]-[0139]), which occurs after the sample piece transferring device holds the sample piece.  Specifically, paragraph [0134] recites “next” and in the previous processes described in paragraphs [0124]-[0132], the sample piece is already connected to the needle 18 (see paragraph [0125])), wherein
the computer registers the columnar portions to which respective sample pieces are to be attached ([0080] teaches registration and paragraph [0081] teaches “the computer 21 stores (registration-processes) the extracted position coordinate of each columnar portion 34 as an attachment position of the sample piece Q”)
the failure to extract an edge of one of the columnar portions in the image data ([0137]).
Uemoto et al. teaches “when the computer 21 cannot extract the edge (outline) from the predetermined region (a region including at least the columnar portion (pillar) 34) of the image data in the template-matching, the computer 21 acquires the image data again”.  However, Uemoto does not discuss what happens if the computer still cannot extract the edge of the columnar portion after imaging the columnar portion.  Therefore, Uemoto et al. fails to disclose destroy the sample piece by irradiating the sample piece held by a tip of the needle by irradiating the sample piece held by a tip of the needle of the sample piece transferring device with the focused ion beam.
However, Uemoto et al. teaches the “computer 21 sequentially performs the position registration processing by the number of the sample pieces Q in which the automatic sampling is performed. The computer 21 performs the position registration processing of the sample piece holder P before the movement of the sample piece Q described below, and previously confirms that an appropriate sample bed 33 exists in actual.
That is, the position registration processing is performed sequentially by the number of sample pieces Q before any sample pieces are moved and confirms that an appropriate sample bed exists.  In the instance where the number of sample pieces equals the number columnar portions 34 in the position registration processing, then it is necessary that every columnar portion is extracted from the image data in the template matching process described in paragraph [0137].  In the example of figures 22-23 discussed in paragraph [0137], there is only one columnar portion 34 and one sample piece Q.  In the event that the second image does not result in a successful image extraction of the outline of the pillar 34, then the needle cannot connect sample piece Q to the columnar portion 34.  Since there is only one pillar 34 in figures 22-23, there is no other columnar portion to place the sample piece.  The needle therefore would not be suitable for another use unless the sample piece was removed. Alternatively, if there were five columnar portions 34 and five sample pieces 34 and the first columnar portion outline could not be extracted from the image, either the first or the last sample piece would be stuck to the needle, preventing reuse of that particular needle. Paragraph [0164] teaches that a needle may be repeatedly used by a FIB etching process (i.e. destroying disposition attached to the needle).  
Since Uemoto et al. teaches the desire to repeatedly use the needle, by FIB etching deposition remaining thereon ([0164]) and Uemoto teaches that if a first image data is not successful in extracting an outline of the columnar portion to try to image the columnar portion again ([0137]).  In the event that the columnar portion cannot be extracted after interrupting the process to obtain a second image, it would have been obvious to one of ordinary skill in the art to destroy the sample piece from the needle, so that the needle may be reused, therefore making it possible to repeatedly perform sample sampling without exchanging the needle 18 ([0167]). 
Moreover, Uemoto fails to teach why the edge cannot be extracted, therefore, Uemoto fails to disclose that the failure is due to a defect in said one columnar portion that occurred after registration of the columnar portions.
However, Uemoto teaches that the columnar portions may be deformed or damaged ([0084]).  Further Uemoto teaches that during template preparation processes “in a case where the columnar portion (pillar) 34 does not have a predetermined shape, the computer 21 performs the setting such that the next columnar portion (pillar) 34 is used” ([0079]).   Additionally, Uemoto teaches that registration occurs in advance to the template matching process ([0080]-[0081] teach template preparation process including registration and paragraph [0134] teaches the template preparation process occurs in advance to the template matching process).  
Therefore, Uemoto shows that the columnar portions may be deformed or damaged before the registration process and that columnar portions not having a predetermined shape may be skipped.  Moreover, paragraph [0137] suggests that template matching should result in the columnar portion having a sharp edge and when the edge cannot be extracted the computer acquires the image again.  Read as a whole, when the edge of the columnar portion cannot be extracted, it would have been obvious to one of ordinary skill in the art that the reason the edge cannot be extracted is due to a defect occurring after registration because 1) the columnar portions have already been registered as discussed above and 2) Uemoto makes clear that columnar portions may be damaged and not have a predetermined shape during registration (i.e. edge not easily extractable).  That is, since, during the registration, skipped columnar portions are because of defect or damage or not having a predetermined shape (i.e. easily extractable), it would be clear to one of ordinary skill in the art that the reason the edge or outline of the columnar portion could not be extracted during the template matching process is because of the same reason, mainly a defect occurring to the columnar portion between registration and template matching.
Alternatively, Asahata et al. teach destroy the sample piece by irradiating the sample piece held by a tip of the needle by irradiating the sample piece held by a tip of the needle of the sample piece transferring device with the focused ion beam ([0067] lines 1286-1287).
Asahata et al. modifies Uemoto by suggesting discarding the sample piece Q with a focused ion beam when a problem occurs.
Since both inventions are directed towards FIB processing of sample pieces and Uemoto has the problem of what to do with a sample piece when an outline of the columnar portion cannot be extracted.  It would have been obvious to one of ordinary skill in the art to discard or destroy the sample piece with the focused ion beam so that the needle may be reused for following processes.

Regarding claim 1 Asahata et al. teaches a charged particle beam apparatus (fig. 1) for automatically preparing a sample piece from a sample (abstract), the charged particle beam apparatus comprising: 
a focused ion beam irradiation optical system (14b) configured to radiate a focused ion beam ([0072]); 
a sample stage (12) configured to move with the sample placed thereon ([0017]); 
a sample piece transferring device (18) configured to hold and transport the sample piece separated and extracted from the sample ([0017]), and including a needle (18) configured to hold and transport the sample piece separated and extracted from the sample ([0017]), and a needle driving mechanism (19) configured to drive the needle ([0017]); 
a holder fixing base (12a) configured to hold a sample piece holder (P, see paragraph [0020]) to which the sample piece is to be transferred ([0017]), the sample piece holder comprising a plurality of columnar portions (34, note: paragraph [0020] with reference to figure 3); and 
a computer (21) configured to control the focused ion beam irradiation optical system to interrupt a subsequent processing with respect to the needle (page 27, lines 1093-1095, interrupt by taking image data again, note at this point the sample piece is mounted to the needle see paragraph [0047] on page 21) the computer determines that failing to extract an edge of one of the plurality of columnar portions of the sample piece holder in image data including the columnar portions (page 27, lines 1093-1095), which obstructs transferring the sample piece held by the sample piece transferring device to the sample piece holder, occurs after the sample piece transferring device holds the sample piece (further sample transfer cannot occur until extraction of the edge occurs, thus obstructs transfer of sample piece to the sample holder)
the computer registers the columnar portions to which respective sample pieces are to be attached ([0111])
the failure to extract an edge of one of the columnar portions in the image data (page 27, lines 1093-1095) is due to a defect in said one columnar portion that occurred after registration of the columnar portions (page 25, lines 1040 - 1043).
Asahata differs from the claimed invention by not disclosing and destroy the sample piece by irradiating the sample piece held by a tip of the needle of the sample piece transferring device with the focused ion beam if the abnormality occurs.
However, Asahata teaches and destroy the sample piece by irradiating the sample piece held by a tip of the needle of the sample piece transferring device with the focused ion beam (0067] lines 1286-1287).
It would have been obvious to destroy the sample piece held by the needle of Asahata when the extraction of an edge from the image data of the columnar portion is not achieved because it would allow for the needle to be used for additional processing without having to exchange the needle.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881